DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Based on Patent Board Decision, dated 06/30/2021, the rejections are reversed, the rejection of claims have been withdrawn. 

ALLOWABLE SUBJECT MATTER

Claims 1 – 32 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of Geisner et al. (Publication: US 2013/0083173 A1) in view of Benson (Publication: US 2013/0293723 A1), Matsumura et al. (Publication: 2009/0110291 A1), and Kamuda et al. (Publication: 9,342,929 B2).

Independent claims 25, 28, and 31include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2 – 24, 26, 27, 29, 30 and 32 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616